Title: Notes on Appointments, 20 December 1805
From: Jefferson, Thomas
To: 


                        
                            
                        
                        
                     
                        
                           General
                           ^
                           John Breckenridge of Kenty. to be A. G. of the US.
                        
                        
                           
                           ^
                           Robert Patterson of Pen. to be Director of the Mint.
                        
                        
                           
                           ^
                           Frederick Degan of Naples to be Consul for the US. for Naples
                        
                        
                           
                           ^
                           John Broadbent of the isld. of Sicily to be Consul for the US. at Messina
                        
                        
                           
                           ^
                           Abraham Gibbs of the isld. of Sicily to be Consul for the US. at Palermo
                        
                        
                           new
                           
                           Peter Walsh, a citizen of the US residt. at Cette in France to be Comm Agt. for the US. at Cette
                        
                        
                           
                           ^
                           John James Armstrong of     to be Consul for the US. at the isld. of Teneriffe
                        
                        
                           
                           ^
                           Edward Carrington of R.I. to be Vice Consul for the US. at Canton.
                        
                        
                           new
                           
                           John Lyle of N.Y. to be Consul at Curraçon
                        
                        
                           Mas.
                           ^
                           John Kettridge of Mas. Collector for the distr. of Gloster in Mas.
                        
                        
                           
                           
                           
                              Daniel Coffin of Mas.  Collr. & Inspr. of rev. at Nantucket in Mass.
                        
                        
                           R.I. 
                           ^
                           Christopher Ellery of R.I. Commr. of loans for the state of R.I.
                        
                        
                           Connecticut
                           new
                           Hezakiah Huntington of Con. to be Atty for the US. in the distr. of Con.
                        
                        
                           N.Y.
                           ^
                           Matthias B. Talmadge of N.Y. judge of the distr. court of N.Y. v. Danl. T. Tomkins resd.
                        
                        
                           
                           ^
                           Samuel Latta of N.Y.—Collr. & Inspectr of rev. for the Dist. & port of Genesee
                        
                        
                           Virga.
                           ^
                           Thomas Newton senr. of Virga. Collr. for the distr of Norfolk & Portsmouth in Virga.
                        
                        
                           Georgia. post pd
                           James Holmes of Georgia Collr. & Inspr of rev. for the distr. & port of Sunbury in Georgia
                        
                        
                           Ohio.
                           ^
                           Michael Baldwin of Ohio Marshall for the distr. of Ohio
                        
                        
                           
                           ^
                           Isaac Vanhorn of Ohio Reciever of public monies at Zanesville
                        
                        
                           
                           ^
                           Lewis Bond of Ohio, Colr. & Inspr. of the revenue for the distr. & port of Miami
                        
                        
                           ^  
                           {
                           N.Y.
                           Erastus Granger of Ohio, Colr. & Inspr. of the rev. for the distr. & port of Buffalo or,
                        
                        
                           ^
                           N.Y.
                           Augustus Sacket of Ohio, Colr. & Inspr. of the rev. for the distr. & port of Sacket harbour
                        
                        
                           
                           ^
                           John Wallworth of Ohio Colr. & Inspr. of the rev. for the distr. & port of Cayhoga
                        
                        
                           
                              ry. Columb.
                           ^
                           Richard Parrott, Thos. Fenwick, John Ott, Joseph Thomas, John Baptist Kerby. just. p. of Washn. Col.
                        
                        
                           
                           ^
                           Robert Young, Henry Rose, John McKinney, Joseph Dean just. of the p. for the county Alexa Col.
                        
                        
                           ^ Orleans.
                           
                           Wm. C.C. Claiborne Govr. of the tery. of Orleans
                        
                        
                           
                           ^
                           John Graham Secretary of do.
                        
                        
                           
                           ^ 
                           John B. Prevost a judge
                        
                        
                           
                           
                            
                              Coburn John of Kentucky a judge 
                           
                        
                        
                           
                           ^
                           James Brown Attorney for the distr. of O.
                        
                        
                           
                           ^
                           Francis Joseph Le Breton D’Orgenay Marshal of the distr. of O.
                        
                        
                           new
                           {
                           Joseph DeVille Bellechasse
                           }
                           to be members of the legislative counsel for the territory of Orleans being 5. of the persons nominated  to me  by the H. of R. of that territory for that purpose
                        
                        
                           John W. Gurley
                        
                        
                           John Baptille McCarty
                        
                        
                           Jean Noel Detrahan
                        
                        
                           Pierre Sauvé
                        
                        
                           
                           ^
                           John W. Presley of Orleans Register of the land office for the Eastern part of the territory of Orleans.
                        
                        
                           
                           
                           Benjamin Sabastian of Kentucky
                           }
                           Comrs. of land titles for the Eastern &c.
                        
                        
                           
                           
                           Joshua Lewis of Kentucky & Vand Pradella
                        
                        
                           
                           ^
                           John Thompson of Kent. Register of the land office for the Western etc.
                        
                        
                           
                           
                           James Tremble of Tenissee
                           }
                           Comrs. of land titles for the Western &c.
                        
                        
                           
                           
                           Francis Vacher of N.J. 
                        
                        
                           
                           
                           David Parmelee of Misipi.
                        
                        
                           
                           new
                           Fulwar Skipwith late Comaret. Agent of the US. at Paris Surveyor
                        
                        
                           Misipi
                           
                              <q.>
                           
                           
                              Thomas H. Williams of the Misipi tery. Secretary for the sd. tery.
                        
                        
                           
                           ^
                           George Matthews jr. of Georga. one of the judges of the Mispi tery.
                        
                        
                           
                           ^{
                           Joseph Sessions
                           }
                           to be members of the legislative council for the tery. of Mispi
                        
                        
                           
                           Thomas Hind
                        
                        
                           
                           Lemuel Henry
                           
                        
                        
                           
                           Daniel Burnet
                           
                        
                        
                           
                           Joshua Baker
                           
                        
                        
                           
                           ^
                           Thomas Walker Maury of Virga Reciever of public monies for the lands East of Pearl river in the Tery. of Mispi.
                        
                        
                           
                           new
                           Nicholas Perkins of Misipi Regist for do. v. Chambers
                        
                        
                           Indiana ^
                           {
                           Benjamin Chambers
                           }
                           to be members of the legislative council for the tery. of Indiana
                        
                        
                           
                           Saml. Gwathrney
                        
                        
                           
                           John Rice Jones
                           
                        
                        
                           
                           Pierre Menard
                           
                        
                        
                           new
                           Shadrach Bond
                           
                        
                        
                           Louisa.
                           ^
                           Gideon D. Cobb Collector & Inspector of revenue for the distr. & port of Massee
                        
                        
                           
                           ^
                           James Wilkinson Brigadr. Gl. in the army of the US. Govrt. of the tery. of Lou[isa.]
                        
                        
                           
                           ^
                           Joseph Browne of N.Y. Secretary
                        
                        
                           
                           ^
                           Return Jonathan Meigs one of the judges
                        
                        
                           
                           ^
                           John B. C. Lucas one of the judges
                        
                        
                           
                           ^
                           James Lowry Donaldson of Maryld. Recorder of land titles in the tery. of Louisa.
                        
                        
                           
                           {
                           John B.C. Lucas
                           }
                           of Pensva. Comrs. of Land titles in the tery. of Louisa.
                        
                        
                           
                           Clement B. Penrose
                        
                        
                           
                           ^
                           John B. Scott of Virga Colo. Commant. of the distr. of Louisa. 
                        
                        
                           Michigan ^
                           {
                           Joseph Wilkenson, Collector & Inspr. of revenue for the distr. & port of Detroit
                        
                        
                           new
                           John Griffin now a judge of the territory of Indiana, to be a judge of the territy. of Michigan
                        
                        
                           
                           
                           Sprigg
                           
                           
                        
                        
                           
                           
                           Schrader
                           
                           
                        
                     
                  
                        
                            
                        
                    